Citation Nr: 0419748	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  94-39 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for back disability.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to July 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) of New Orleans, 
Louisiana.  This case was previously before the Board in May 
1997.

In July 2004, the veteran submitted additional evidence 
directly to the Board without a signed waiver of initial 
consideration by the agency of original jurisdiction(AOJ).  
The evidence received consists of a lay statement from the 
veteran requesting that his case be advanced on the docket.  
Although not accompanied by a specific written waiver of RO 
jurisdiction, the Board finds that a remand for RO 
consideration in the first instance, is not warranted.  The 
additional evidence received is without any relevant or 
material bearing on the outcome of the claims currently on 
appeal.  Therefore, there is no need to remand either  issue 
to the RO for initial consideration of the recently received 
evidence.

Also as originally developed for appeal, the veteran's claims 
included the additional issue of service connection for 
hearing loss in the left ear and an increased rating for 
hearing loss in the right ear.  However, he indicated during 
a travel board hearing in May 2004 that he no longer wished 
to pursue those issues and they were withdrawn.



FINDINGS OF FACT

1.  The veteran's back injuries in service were acute and 
transitory and a continuing disability was not then present.  
He has not presented competent medical evidence of a nexus 
between the current back disability and active military 
service.  

2.  There is no competent evidence which shows that the 
veteran had an acquired psychiatric disorder while in 
service, that a psychosis manifested to a compensable degree 
within one year following the veteran's separation from 
active military service, or that any current psychiatric 
disorder is related to the veteran's service.

3.  A diagnosis of PTSD has not been established.


CONCLUSIONS OF LAW

1.  The veteran is not shown to have a back disability, which 
was incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

2.  The veteran is not shown to have an acquired psychiatric 
disorder, to include PTSD, due to disease or injury, which 
was incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (f) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

In the recently decided case of Pelegrini v. Principi, (No. 
01-944, June 24, 2004), referred to as Pelegrini II, although 
the Court noted that the statute and the regulation provide 
for pre-initial-AOJ adjudication notice, the Court also 
specifically recognized that, where, as in the case currently 
before the Board, that notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in not 
providing such notice specifically complying with section 
5103(a)/§ 3.159 because an initial AOJ adjudication had 
already occurred.  Instead, the veteran has the right on 
remand to VCAA content-complying notice and proper subsequent 
VA process.  

In the case at hand, the initial adjudication took place in 
July 1993, nearly seven years before enactment of the VCAA.  
The veteran was advised of the applicable law and regulations 
in the May 1997 Board Remand and the November 1998 and 
December 2002 supplemental statements of the case.  He was 
provided notice of what evidence he needed to submit, and 
notice of what evidence VA would secure on his behalf in a 
December 2002 letter.  He was given ample time to respond.  
The case was then returned to the Board.  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Under the 
circumstances, the Board finds that there has been 
substantial compliance with Pelegrini II in that the veteran 
has received the VCAA content-complying notice and there has 
been proper subsequent VA process.  See Pelegrini II, slip 
op. 10-11.  

Under the facts of this case, the Board finds that the record 
has been fully developed, and it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim.  See Conway v. Principi , 353 F.3d 
1369 (Fed. Cir. 2004).  

There is no indication that there is additional evidence to 
obtain; there is no additional notice that should be 
provided; and there has been a complete review of all the 
evidence without prejudice to the veteran.  As such, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Any error in the sequence of events 
is not shown to have any effect on the case, or to cause 
injury to the veteran.  As such, the Board concludes that any 
such error is harmless, and does not prohibit consideration 
of this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Law and Regulations

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).  Where there is a chronic disease 
shown as such in service or within the presumptive period 
under § 3.307 so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2003).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  
Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2003).  If a veteran did not engage in combat, his 
statements and testimony are inadequate to prove the 
occurrence of a stressor in service; such a stressor must be 
established by official service records or other credibile 
supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997); Doran v. Brown, 6 Vet. App.  283 (1994).  [The Board 
notes that 38 C.F.R. § 3.304(f) was amended effective March 
7, 2002; however, the changes pertain primarily to claims 
involving personal assaults.  The veteran's contentions do 
not involve a personal assault.]  

Factual Background

The service medical records are entirely negative for 
psychiatric symptoms or findings or diagnoses.  In September 
1975, the veteran was treated for complaints of back pain of 
4-5 days' duration, made worse by movement and in the 
morning.  The diagnosis was muscle spasm.  The examiner noted 
the veteran worked in a warehouse, but there was no 
indication of specific injury or trauma.  In June 1976, the 
veteran was treated for back pain after falling.  On 
examination, there was no radiation of pain and the back had 
full range of motion.  The clinical impression was low back 
pain.  At separation in June 1976 the veteran denied 
recurrent back pain, depression or nervous trouble of any 
sort.  On examination, clinical evaluation of the spine was 
normal.  No pertinent psychiatric findings were recorded at 
the time of separation from service.  

Also pertinent to the veteran's claim, are service personnel 
records, which reflect that he was punished under Article 15 
in May 1976 for failure to go at the time prescribed to his 
appointed place of duty.  The documents do not show the 
presence of a psychiatric disability or back disorder.  The 
veteran was discharged from service under honorable 
conditions.

Post service includes a VA examination dated in April 1993.  
At that time the veteran gave history of back injury in 
service when crates fell on him while he was working in a 
warehouse.  Examination of the back revealed no postural 
abnormalities or fixed deformity.  There was no objective 
evidence of pain on motion and no evidence of neurological 
involvement.  X-rays of the lumbar spine were normal.  The 
diagnosis was chronic low back strain.  

During psychiatric evaluation, the veteran gave a history of 
Valium and cocaine use and heavy drinking, which began in 
1973 or 1974.  He stated that during service he also 
developed an intolerance for noise, this was particularly 
true of machinery noise and noisy conversations of groups of 
people.  Following service, he lived in San Francisco and 
worked in a warehouse but had difficulty because of recurrent 
back pain and nervousness during lunch breaks.  A private 
physician prescribed tranquilizers.  In the early 1980s, he 
moved to Houston and continued to work as a day laborer.  He 
avoided jobs that required a lot of bending or which were 
associated with noise.  At that time, he sought treatment on 
several occasions from private physicians.  In 1989, he moved 
to Louisiana and reported that more recently that he has felt 
depressed, hearing voices and waking up crying.  The 
diagnosis was depressive disorder, NOS, chronic, moderately 
severe.  

During a RO hearing in April 1993, the veteran presented 
testimony about the onset and severity of his back and 
psychiatric disabilities.  He testified that he has had back 
pain ever since an injury during service.  He received 
treatment for his back in 1976 immediately following service.  
He began using drugs and alcohol while he was stationed in 
South Korea.  At one point, he tested positive for drug use 
and was discharged from service shortly thereafter.  He first 
sought treatment for "nerves" in 1976.

The veteran presented similar testimony at a RO hearing in 
April 1994.  In addition, he testified that his nervous 
condition was a direct result of the military itself 
particularly the exposure to loud noises while in the 
artillery.  He testified that many friends as well as an 
uncle died in the Vietnam War.  He also testified that his 
unit was stationed around the demilitarized zone (DZM) and 
that they received some gunfire from the other side.  

VA treatment records from June 1990 to April 1996 include a 
July 1990 X-ray report of the lumbar spine, which showed no 
signs of fracture or bone destruction.  The disc spaces were 
well maintained.  These records also include a chemical 
dependency progress note dated in February 1996.  At that 
time the veteran reported a history of heroin and alcohol 
abuse, which he used to relieve the depression.  He reported 
experimenting with other drugs, but alcohol and heroin were 
the drugs of choice.  The diagnosis was alcohol and opioid 
dependence.  The remaining records show continued complaints 
of chronic back pain, depression, and mixed substance 
abuse/dependence.  

In June 1996, the veteran provided testimony at a Travel 
Board hearing, essentially similar to that given in 1993 and 
1994.  At this time he testified that he was told he had 
arthritis and back strain.  He later testified that he had 
not been diagnosed with PTSD.  

Private records from University Medical Center in Lafayette 
Louisiana dated from October 1995 to June 1996 show continued 
treatment for depression, anxiety and back pain.  VA 
outpatient treatment records dated from March 1992 to July 
1997, show continued treatment for depression, and low back 
pain.  A medical opinion from a VA staff psychiatrist notes 
the veteran's history of manic depression and schizophrenia.  

Following appellate review in May 1997, the Board remanded 
the case to the RO for further development of the record.  
The RO was requested to obtain outstanding medical records 
and provide the veteran with VA examinations to include an 
opinion as to whether there is a nexus between the claimed 
disorders and service.  

In a July 1997 letter, the RO asked the veteran to provide 
information regarding stressor events he experienced in 
service.  In a response later that month, he merely said, 
without elaboration, "PTSD happened while in service 
stationed in Korea."  

The veteran did not report for scheduled VA examinations in 
1998.  

The Board notes that attempts by the RO to obtain additional 
private treatment records dating back to 1976 were 
unsuccessful.  

Additional VA treatment records were received by the RO.  
These records show continued treatment for schizophrenia, 
depression and lumbar disc displacement between 2001 and 
2002.  A psychiatric evaluation in March 2002 notes a history 
of chronic schizophrenia and depression since military 
discharge.  The diagnosis was schizophrenia undifferentiated 
in partial remission and depressive disorder.  

During the most recent travel board hearing March 2004, the 
veteran testified that he had symptoms of nervousness in 
service and developed sensitivity to noises.  He noted that 
he was evaluated in the mental health department prior to 
discharge in 1975.  He was discharged early from the service 
because of problems with aggression and hostility, which 
resulted in an Article 15.  His early discharge was a direct 
result of his psychiatric problems.  He continued to receive 
treatment after active duty beginning in 1976, from several 
private facilities, the records of which are unavailable.  
Currently he was being treated for schizophrenia and 
depression.  With respect to the back, the veteran testified 
that he had been injured inservice while working in supply 
and that an MRI showed bulging discs.  H had PTSD as a result 
of being in an artillery unit at Fort Sill in Oklahoma and 
exposed to shooting shells.  In Korea, his unit was stationed 
near the DMZ.  

Analysis

Individuals for whom an examination has been scheduled are 
required to report for the examination.  See 38 C.F.R. § 
3.326(a) (2003).

The RO arranged for the veteran to be scheduled for VA 
examinations in February 1998.  The examiner was being asked 
to offer an opinion on the question of whether his current 
psychiatric and back disorders were related to the veteran's 
period of active service.  However, the veteran failed to 
report for the scheduled examination, and he has not stated a 
reason why he failed to appear or requested that the 
examination be re-scheduled.  Applicable regulations provide 
that, when entitlement to a benefit cannot be established 
without a current VA examination and a claimant, without good 
cause, fails to report for such examination in conjunction 
with an original compensation claim, the claim shall be rated 
on the evidence of record.  See 38 C.F.R. § 3.655(a)(b) 
(2003).

1) Back Disability 

Service medical records fail to reveal any significant back 
injuries other than the two minor incidents during service.  
Significantly, there was no reference to a back disability at 
the time of the veteran's 1976 service separation 
examination.  Instead, a clinical evaluation of his spine 
revealed normal findings.  As such, the veteran's service 
medical records do not affirmatively establish that his 
current back disability had its onset during military 
service.

The earliest notation in the medical records of a diagnosis 
of chronic low back strain was in 1993, 17 years after his 
separation from active service.  This date leaves a 
significant gap between service and the initial confirmation 
of any disability with no clinical support for acute or 
inferred manifestations or continued symptoms.  That is, 
there is no competent evidence of continuing or chronic back 
disability in the years following service.  As such, 
chronicity and continuity of symptomatology is not 
established.  38 C.F.R. § 3.303(b) (2003).  

Moreover, no medical expert of record has suggested that the 
veteran's current back disability, variously diagnosed as 
chronic low back strain and lumbar disc displacement first 
began during military service, or within a year thereafter.  
With the exception of the March 2002 outpatient treatment 
report, no additional post-service medical records that 
discuss the etiology of the veteran's back disability have 
been obtained and associated with the claims folder.  That 
particular treatment record, in context, is merely the 
recordation of the history as related by the veteran, and 
does not represent a medical conclusion or opinion by the 
author.  See LeShore v. Brown, 8 Vet. App. 406 (1995).  Thus, 
to the extent that this clinical record based a finding on a 
recitation by the veteran of his own medical history, the 
information is not probative evidence as to the etiology of 
the veteran's back disability.  As the evidence is not 
probative, it cannot form the basis of competent medical 
evidence of a nexus.  

The Board notes that there was trauma to the back during 
service, but can only conclude that such injuries were acute 
and transitory, given that the service medical records note 
no complaints of any of the symptoms that the veteran now 
reports or any description of the type of injury that the 
veteran now details and subsequent post-service medical 
records are negative for complaints, findings or treatment of 
any back disability, until 1993.  In making its 
determination, the Board has considered the veteran's 
testimony, which is considered credible insofar as he 
described his current symptoms and beliefs that his back 
disorder was incurred in or aggravated by service.  However, 
it has not been indicated that he possesses the requisite 
medical qualifications to opine on a matter involving medical 
diagnosis or medical causation.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992) (a layperson is generally not 
competent to opine on a matter requiring knowledge of medical 
principles, such as causation or diagnosis).  Therefore, he 
does not possess the requisite medical knowledge to refute 
the medical conclusion in the evidence of record.  The 
competent evidence in this case does not provide a basis for 
favorable action on the veteran's claim.  The Board has also 
considered the veteran's assertions to the effect that his 
service medical records are incomplete.  While the service 
medical records might be incomplete, there is adequate 
evidence of the veteran's state of physical health during 
service and at separation from service.  This evidence does 
not reflect any medical history of complaints, treatment or 
diagnosis of a back disorder.  Further, as noted, there is no 
evidence of an acquired back disorder in the years 
immediately following service.

Here, the weight of the evidence is against the veteran's 
claim.  Consequently, the Board must conclude that the claims 
folder contains no competent evidence associating the 
veteran's back disability, which was first documented a 
number of years after his separation from service, to his 
active military duty.  In other words, no one with sufficient 
expertise has provided an opinion that the veteran has a 
chronic right knee disability, which is traceable to his 
military service, either having its onset during service or 
as the product of continued symptoms since service.  As a 
result, the veteran's claim of service connection for a back 
disability must be denied.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b) 
(West 2002).


2)  Psychiatric disorder to include PTSD 

The service medical records do not show treatment for 
schizophrenia, depression or any other psychiatric condition 
during service.   The service personnel records show that the 
veteran received punishment for misconduct on one occasion 
during service, but there is no indication that the 
misconduct was in any way related to a psychiatric condition.  
Significantly, there was no reference to a psychiatric 
disorder at the time of his 1976 service separation 
examination.  Instead, a clinical psychiatric evaluation 
revealed normal findings.  As such, the veteran's service 
medical records do not affirmatively establish that his 
psychiatric disorder had its onset during his military 
service.

Post-service evidence shows that the first documentation of a 
psychiatric disorder was made in 1993, 17 years after the 
veteran' s discharge from military service.  However, these 
treatment records do not, in any way, suggest that the 
veteran's psychiatric disorder, diagnosed variously as 
schizophrenia and depression, originated during his military 
service.  The Board also notes that, while the remainder of 
the VA treatment records include diagnoses of schizophrenia 
and depression over the years, none of these records suggests 
any causal relationship between either disorder and his 
military service.

The Board does not dispute that the veteran currently has 
diagnoses of schizophrenia or depression.  However, neither 
disorder was shown in service, nor have they been causally 
related to active service thereafter by any physician who 
based a diagnosis upon an accurate history of symptoms and 
medical treatment for the same during service.  As the 
veteran's current psychiatric disorders have not been 
medically associated with military service, there is no 
foundation upon which to allow the claim.

Further, the veteran's claim for PTSD is implausible since 
there is no medical diagnosis of this condition in the 
record.  As indicated above, a clear medical diagnosis of 
this disorder is one of the essential elements needed to 
establish service connection for PTSD.  The post service 
medical evidence of records includes diagnoses of alcohol 
abuse and dependence, schizophrenia, depression and 
personality disorder with no indication of any other 
diagnosable psychiatric disorder present.  In this case the 
veteran's symptoms have not been shown to meet the diagnostic 
criteria for PTSD.  Consequently, in the absence of any 
diagnosis of PTSD, the Board concludes that there is no 
reasonable basis to grant service connection for this 
disorder.  In the absence of present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In making its determination, the Board has considered the 
veteran's contentions, which are considered credible insofar 
as he described his current symptoms and beliefs that his 
psychiatric disorder was incurred in or aggravated by 
service.  However, it has not been indicated that he 
possesses the requisite medical qualifications to opine on a 
matter involving medical diagnosis or medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (a 
layperson is generally not competent to opine on a matter 
requiring knowledge of medical principles, such as causation 
or diagnosis).  Therefore, he does not possess the requisite 
medical knowledge to refute the medical conclusion in the 
evidence of record.  The competent evidence in this case does 
not provide a basis for favorable action on the veteran's 
claim.  The Board has also considered the veteran's 
assertions to the effect that his service medical records are 
incomplete.  While the service medical records might be 
incomplete, there is adequate evidence of the veteran's state 
of mental health during service and at separation from 
service.  This evidence does not reflect any medical history 
of complaints, treatment or diagnosis of a psychiatric 
disorder.  Further, as noted, there is no evidence of an 
acquired psychiatric disorder in the years immediately 
following service.

Based on the foregoing, the Board must conclude that the 
evidence of record does not demonstrate a causal link or 
nexus between the veteran's psychiatric disorder and his 
military service.  Consequently, his claim for service 
connection must be denied.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b) 
(West 2002).


ORDER

Entitlement to a back disability is denied.  

Entitlement to an acquired psychiatric disorder, to include 
PTSD is denied.  



			
           MICHAEL D. LYON 		   RENÉE M. PELLETIER
	             Veterans Law Judge                                         
Veterans Law Judge
       Board of Veterans' Appeals                             
Board of Veterans' Appeals



___________________________
D. C. SPICKLER
Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



